Oo FS aT DO AD & WD KH =

Ne oN NM ht ON ON OND ORD OND meee
Sa Aa A vA & WwW HY KF CS Oo DO HTD DO A & WwW VY —& OC

 

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JOE LARRY BRYANT, ) NO. CV 19-8658-SVW (KS)

Petitioner, )
v. ) JUDGMENT

)
WARREN L. MONTGOMERY, )
)
Respondent. )
)

 

Pursuant to the Court’s Order Dismissing the Petition with Prejudice,
IT IS ADJUDGED that this action is dismissed with prejudice.

DATED: November 20, 2019 LO 2
on " a Bes I fatty
STEPHEN V. WILSON

UNITED STATES DISTRICT JUDGE

 

 
